DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II, and species of 1,8-diaminooxy-octane, in the reply filed on March 17, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be allowable.  However, the generic claims encompassing the elected species are rejected under 35 USC 112.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  Applicant will be entitled to search and evaluation of further nonelected species when the outstanding grounds of rejection are overcome.
4.	Claims 13-17, 19-21 and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on March 17, 2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on March 17, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 18, 24 and 26-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to methods of treating a disease, disorder or symptom which is caused by, associated with, or aggravated by impaired mitophagy comprising administering a compound of structure 
    PNG
    media_image1.png
    26
    84
    media_image1.png
    Greyscale
 (Formula I).  The specification discloses four compounds within this genus, wherein the compounds have L as straight alkylene or straight alkylene interrupted by phenyl.  R1 and R2 are aminooxy, guanidino, hydrazine or amino.  These four compounds do not fully describe a genus where L can be straight or branched alkylene, alkenylene, or alkynylene interrupted by various cyclic structures.  Similarly, R1 and R2 can be a large set of structures which include various functional groups including cyclic saturated or aromatic structures.  Moreover, the claimed methods are directed to methods of treatment of a large group of diseases using such large, structurally variable genus of compounds.  The disclosure does not describe the claimed invention in sufficient detail that the skilled artisan would reasonably conclude that the inventor had possession of the claimed genus.  The skilled artisan would not reasonably conclude from the limited disclosure that the genus of compounds would treat the genus of diseases claimed.  The skilled artisan would not reasonably conclude that the four compounds would relate to the inventors having possession of the genus of formula I.  The claim does not have adequate support in the written disclosure.  For this reason, the claims fail to comply with the written description requirement.
7.	Claims 1-3, 18, 24-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing or delaying the progression, alleviating or relieving the symptoms and complications of Parkinson’s disease, does not reasonably provide enablement for treatment or prevention of the diseases claimed, including the treatment or prevention of Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, in re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).
MPEP 2194.01(a) states “There are many factors to be considered when determining
whether there is sufficient evidence to support a determination that a disclosure does
not satisfy the enablement requirement and whether any necessary experimentation is
undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating and preventing a large genus of diseases.  It is noted that the term “treating” is defined on pages 6 and 7 of the specification.  The definition includes the cure or elimination of the disease or condition.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The specification provides guidance on how to slow or delay the progression, alleviate or provide relief of symptoms and complications of Parkinson’s disease.

Neither the specification nor the state of the art provide a teaching on how to treat other diseases within the scope claimed.  Neither the specification nor the state of the art teach how to prevent or cure any of the diseases claimed.

See for example, the references of ADCure, PDCure which disclose the state of the art on the cure of Alzheimer’s disease and Parkinson’s disease.  Neither diseases have a cure.

See for example the references of ADPrevention and CancerPrevention which disclose the state of the art on the prevention of Alzheimer’ disease and cancer.  The diseases cannot be prevented in the current state of the art.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the
claimed compounds in all the diseases claimed.  The results will have to indicate that the scope of compounds can treat and prevent the scope of the claimed diseases.  For this reason, it is determined that the full scope of the claims is not enabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626